PER CURIAM.
Appellant Christopher Ray Berryhill appeals his judgment of conviction for carjacking. Appellant was permitted to represent himself after a Faretta1 inquiry was conducted, and stand-by counsel was appointed. However, the trial court erroneously held that the suppression hearing was not a crucial stage of the proceedings below and did not adequately renew the offer of assistance of counsel; therefore, we are compelled to reverse. See Kearse v. State, 858 So.2d 348 (Fla. 1st DCA 2003); Fla. R. Crim. P. 3.111(d)(5).
Accordingly, appellant’s judgment of conviction is REVERSED, his sentence is *1291VACATED, and the cause is REMANDED.
WOLF, BILBREY, and WINOKUR, JJ., concur.

. Faretta v. California, 422 U.S. 806, 835, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).